In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00220-CV

TELSMITH, INC., Appellant                    §    On Appeal from the 355th District
                                                  Court

V.                                           §    of Hood County (C2019019)

                                             §    February 13, 2020
37 BUILDING PRODUCTS, LTD.,
Appellee                                     §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Telsmith, Inc. shall pay all of the costs of this appeal,

for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell